     Case 2:21-cv-00561-RFB-NJK Document 3 Filed 04/07/21 Page 1 of 3



1
2
3
4                                UNITED STATES DISTRICT COURT
5                                        DISTRICT OF NEVADA
6     DAMON R. JOHNSON,                                          Case No. 2:21-cv-00561-RFB-NJK
7                                               Plaintiff                      ORDER
8            v.
9     NEVADA DEPARTMENT OF
      CORRECTIONS, et al.,
10
                                             Defendants
11
12
     I.     DISCUSSION
13
            On April 5, 2021, Plaintiff, an inmate in the custody of the Nevada Department of
14
     Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983 and filed an
15
     application to proceed in forma pauperis. Docket Nos. 1-1, 1. Plaintiff’s application to proceed
16
     in forma pauperis is incomplete.
17
            Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin a civil
18
     action in this Court may apply to proceed in forma pauperis in order to file the civil action without
19
     prepaying the full $402 filing fee. To apply for in forma pauperis status, the inmate must submit
20
     all three of the following documents to the Court:
21
            (1) a completed Application to Proceed in Forma Pauperis for Inmate, this Court’s
22
            approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),
23
            (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
24
            (i.e. page 4 of this Court’s approved form), and
25
            (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
26
            six-month period.
27
            Plaintiff has not submitted an application to proceed in forma pauperis on this Court's
28
     approved form. Accordingly, the Court denies Plaintiff’s application to proceed in forma pauperis,
     Case 2:21-cv-00561-RFB-NJK Document 3 Filed 04/07/21 Page 2 of 3



1    Docket No. 1, without prejudice because the application is incomplete. The Court will grant
2    Plaintiff a one-time extension to file a fully complete application to proceed in forma pauperis
3    containing all three of the required documents. Plaintiff will file a fully complete application to
4    proceed in forma pauperis on or before June 7, 2021. Absent unusual circumstances, the Court
5    will not grant any further extensions of time. If Plaintiff does not file a fully complete application
6    to proceed in forma pauperis with all three required documents on or before June 7, 2021, this
7    case will be subject to dismissal without prejudice for Plaintiff to file a new case with the Court
8    when Plaintiff is able to acquire all three of the documents needed to file a fully complete
9    application to proceed in forma pauperis or pays the full $402 filing fee.
10          A dismissal without prejudice means Plaintiff does not give up the right to refile the case
11   with the Court, under a new case number, when Plaintiff has all three documents needed to submit
12   with the application to proceed in forma pauperis. Alternatively, Plaintiff may choose not to file
13   an application to proceed in forma pauperis and instead pay the full filing fee of $402 on or before
14   June 7, 2021 to proceed with this case.
15          The Court will retain Plaintiff’s civil rights complaint, Docket No. 1-1, but the Court will
16   not file the complaint unless and until Plaintiff timely files a fully complete application to proceed
17   in forma pauperis with all three documents or pays the full $402 filing fee.
18   II.    CONCLUSION
19          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed in forma
20   pauperis, Docket No. 1, is DENIED without prejudice to file a new fully complete application to
21   proceed in forma pauperis with all three documents.
22          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the approved
23   form application to proceed in forma pauperis by an inmate, as well as the document entitled
24   information and instructions for filing an in forma pauperis application.
25          IT IS FURTHER ORDERED that, on or before June 7, 2021, Plaintiff will either pay the
26   full $402 filing fee for a civil action (which includes the $350 filing fee and the $52 administrative
27   fee) or file with the Court:
28          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s



                                                     -2-
     Case 2:21-cv-00561-RFB-NJK Document 3 Filed 04/07/21 Page 3 of 3



1            approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page
2            3);
3            (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
4            (i.e. page 4 of this Court’s approved form); and
5            (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
6            six-month period.
7            IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to
8    proceed in forma pauperis with all three documents or pay the full $402 filing fee for a civil action
9    on or before June 7, 2021, this case will be subject to dismissal without prejudice for Plaintiff to
10   refile the case with the Court, under a new case number, when Plaintiff has all three documents
11   needed to file a complete application to proceed in forma pauperis or pays the the full $402 filing
12   fee.
13           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint, Docket
14   No. 1, but will not file it at this time.
15           DATED: April 7, 2021.
16
17                                                 NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28



                                                     -3-
